



TERM PROMISSORY NOTE





$2,000,000.00
 Manchester, New Hampshire
  May__, 2005

 




FOR VALUE RECEIVED, the undersigned, BRANDPARTNERS GROUP, INC., a Delaware
corporation, and BRANDPARTNERS RETAIL, INC., a New Hampshire corporation, each
with executive offices at 10 Main Street, Rochester, New Hampshire 03839
(collectively, the “Borrower”), jointly and severally promise to pay to the
order of BANKNORTH, N. A., a national banking association with a business
address of 5 Commerce Park North, Bedford, New Hampshire 03110 (the “Bank”), at
such address, or such other place or places as the holder hereof may designate
in writing from time to time hereafter, the principal sum of TWO MILLION DOLLARS
($2,000,000.00), together with interest, all as provided for hereinbelow, in
lawful money of the United States of America.


Commencing thirty (30) days from the date hereof (or on any day within 30 days
of the date hereof agreed to by the Borrower and the Bank to provide for a
convenient payment date) and continuing on the same day of each month
thereafter, Borrower shall make thirty-six (36) consecutive equal monthly
payments of principal each in the amount of Fifty-five Thousand Five Hundred
Fifty-five Dollars and Fifty-six Cents ($55,555.56), together with monthly
payments of accrued and unpaid interest on the outstanding principal balance at
the rate provided hereinbelow. All remaining outstanding principal and accrued
and unpaid interest shall be due and payable in full on May 4, 2008.


The outstanding principal balance of this Note shall bear interest at a variable
rate equal to the Prime Rate as defined and determined under the Loan Agreement
(as hereinafter defined). Each time the Prime Rate changes, the interest rate
hereunder shall change contemporaneously with such change in the Prime Rate
effective as of the opening of business on the date of change. The Borrower
acknowledges that the Prime Rate is used for reference purposes only as an index
and is not necessarily the lowest interest rate charged by the Bank on
commercial loans. Under and subject to the terms of the Loan Agreement, the
Borrower may also elect to have a LIBOR based rate apply to all, but not less
than all, of the outstanding principal under this Note. Interest shall be
calculated and accrue daily on the basis of actual days elapsed over a three
hundred sixty (360) day banking year.


This Note is issued under and subject to the terms, conditions, and limitations
of a certain Commercial Loan Agreement of near or even date herewith, entered
into by and between the Borrower and the Bank, and as said agreement may be
further amended from time to time (collectively, as amended, the “Loan
Agreement”). The holder of this Note is entitled to all of the benefits and
rights of the Bank under the Loan Agreement. However, neither this reference to
the Loan Agreement nor any provision thereof shall impair the absolute and
unconditional obligation of the undersigned to pay the principal and interest on
this Note as herein provided. Any capitalized term used in this Note which is
not otherwise expressly defined herein shall have the meaning ascribed thereto
in the Loan Agreement.


 
 

--------------------------------------------------------------------------------

 
The Borrower may prepay outstanding principal under this Note only in accordance
with and subject to the terms and conditions of the Loan Agreement and the
payment of fees as provided therein. In the event that any such prepayment shall
be made by the Borrower, the amount thereof shall be applied first to accrued
interest and thereafter to principal in reverse order of maturity. Partial
prepayments of principal shall not reduce the amount of monthly installments of
principal hereunder. Any prepayment may also result in payments due from the
Borrower to Bank in accordance with the terms of that certain ISDA Master
Agreement between the Borrower and Bank of near or even date herewith, and under
any similar agreement between Borrower and Bank pertaining to any interest rate
swap, cap, floor or hedging transaction.


This Note is being executed and delivered in accordance with the terms of the
Loan Agreement and the documents defined therein as the “Loan Documents”. The
payment and performance of the obligations contained in the Loan Documents are
secured by the collateral granted to the Bank therein (the “Collateral”).


At the option of the Bank, this Note and all outstanding principal hereunder
shall become immediately due and payable in full, without further demand or
notice, if any payment due hereunder is not paid when due or upon the occurrence
of an Event of Default under the terms of the Loan Agreement.


The holder may impose upon the Borrower a delinquency charge of five percent
(5%) of the amount of any principal or interest not paid on or before the tenth
(10th) day after such installment is due. The entire principal balance hereof,
together with accrued interest, shall after maturity, whether by demand,
acceleration or otherwise, bear interest at the Prime Rate plus an additional
five percent (5%) per annum.


The Borrower agrees that any other property upon or in which the Borrower has
granted or hereafter grants the holder a mortgage or security interest, securing
the payment and performance of any other liability of the Borrower to the
holder, shall also constitute collateral securing this Note.  Borrower hereby
grants to Bank, a continuing lien, security interest and right of setoff as
security for all liabilities and obligations to Bank, whether now existing or
hereafter arising, upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Bank or any entity under the control of Banknorth Group, Inc. and its successors
and assigns or in transit to any of them. At any time, without demand or notice
(any such notice being expressly waived by Borrower), Bank may setoff the same
or any part thereof and apply the same to any liability or obligation of
Borrower even though unmatured and regardless of the adequacy of any other
collateral securing the Loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS
RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LOAN,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.


 
-1-

--------------------------------------------------------------------------------

 
The Borrower, and every maker, endorser, or guarantor of this Note, jointly and
severally, agree to pay on demand all reasonable out-of-pocket costs of
collection hereof, including reasonable attorneys' fees, whether or not any
foreclosure or other action is instituted by the holder in its discretion.


No delay or omission on the part of the holder in exercising any right,
privilege or remedy shall impair such right, privilege or remedy or be construed
as a waiver thereof or of any other right, privilege or remedy. No waiver of any
right, privilege or remedy or any amendment to this Note shall be effective
unless made in writing and signed by the holder. Under no circumstances shall an
effective waiver of any right, privilege or remedy on any one occasion
constitute or be construed as a bar to the exercise of or a waiver of such
right, privilege or remedy on any future occasion.


The acceptance by the holder hereof of any payment after any default hereunder
shall not operate to extend the time of payment of any amount then remaining
unpaid hereunder or constitute a waiver of any rights of the holder hereof under
this Note.


All rights and remedies of the holder, whether granted herein or otherwise,
shall be cumulative and may be exercised singularly or concurrently, and the
holder shall have, in addition to all other rights and remedies, the rights and
remedies of a secured party under the Uniform Commercial Code of New Hampshire.
The holder shall have no duty as to the collection or protection of the
Collateral or of any income thereon, or as to the preservation of any rights
pertaining thereto beyond the safe custody thereof and to act in a commercially
reasonable manner. Surrender of this Note, upon payment or otherwise, shall not
affect the right of the holder to retain the Collateral as security for the
payment and performance of any other liability of the Borrower to the holder as
set forth in the Loan Documents.


The Borrower, and every maker, endorser, or guarantor of this Note, hereby
jointly waive, to the fullest extent permitted by law, presentment, notice,
protest and all other demands and notices and assents (1) to any extension of
the time of payment or any other indulgence, (2) to any substitution, exchange
or release of Collateral, and (3) to the release of any other person primarily
or secondarily liable for the obligations evidenced hereby.


This Note and the provisions hereof shall be binding upon the Borrower and the
Borrower's successors, legal representatives and assigns and shall inure to the
benefit of the holder, the holder's heirs, administrators, executors,
successors, legal representatives and assigns.


The word “holder” as used herein shall mean the payee or endorsee of this Note
who is in possession of it, or the bearer, if this Note is at the time payable
to the bearer.


Upon receipt of an affidavit of an officer of Bank as to the loss, theft,
destruction or mutilation of this Note, and, in the case of any such loss,
theft, destruction or mutilation, upon cancellation of this Note, Borrower will
issue, in lieu hereof, a replacement note in the same principal amount thereof
and otherwise of like tenor.


 
-2-

--------------------------------------------------------------------------------

 
This Note may not be amended, changed or modified in any respect except by a
written document which has been executed by each party. This Note constitutes a
New Hampshire contract to be governed by the laws of such state and to be paid
and performed therein.


The provisions of this Note are expressly subject to the condition that in no
event shall the amount paid or agreed to be paid to the holder hereunder and
deemed interest under applicable law exceed the maximum rate of interest on the
unpaid principal balance hereunder allowed by applicable law, if any, (the
“Maximum Allowable Rate”), which shall mean the law in effect on the date
hereof, except that if there is a change in such law which results in a higher
Maximum Allowable Rate being applicable to this Note, then this Note shall be
governed by such amended law from and after its effective date. In the event
that fulfillment of any provisions of this Note results in the interest rate
hereunder being in excess of the Maximum Allowable Rate, the obligation to be
fulfilled shall automatically be reduced to eliminate such excess. If
notwithstanding the foregoing, the holder receives an amount which under
applicable law would cause the interest rate hereunder to exceed the Maximum
Allowable Rate, the portion thereof which would be excessive shall automatically
be applied to and deemed a prepayment of the unpaid principal balance hereunder
and not a payment of interest.


BORROWER AND BANK (BY ACCEPTANCE OF THIS NOTE) MUTUALLY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR
ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR
ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF BANK RELATING TO THE
ADMINISTRATION OF THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT
NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY
LAW, EACH OF BANK AND BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. BORROWER
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF BANK HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR
BANK TO ACCEPT THIS NOTE AND MAKE THE LOAN.




[SIGNATURE PAGE FOLLOWS]

 
-3-

--------------------------------------------------------------------------------

 



Executed and delivered this   day of May, 2005.
 

WITNESSES: BORROWER:               BRANDPARTNERS GROUP, INC.  
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Signature and Title/Duly Authorized    

        BRANDPARTNERS RETAIL, INC.  
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Signature and Title/Duly Authorized
   

 
 
-4-

--------------------------------------------------------------------------------

 